 In the Matter of TEXTRON, INC., ErIPLox RandINTERNATIONAL LADIES'GARMENT WORKERS' UNION, AFL, PETITIONERIn the Matter of TEXTRON, INC., EMPLOYERandAMALGAMATED CLOTH-ING WORKERS OF AMERICA, C. I. 0., PETITIONERCases Nos.1-R35!7 and 1-R-3575, respectively.Decided April 8,1947Mr. Edwards Whitmore,of Lowell, Mass., for the Employer.Roewer, Reel c Donovan, by Mr. Walter Donovan,of Boston, Mass.,for the AFL.Grant & Ango ff, by Mr. Frederick Cohen,of Boston, Mass., for theCIO.Mr: Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing in thesecases was held at Boston, Massachusetts, on February 24, 1947, beforeRobert E. Greene, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERTextron, Inc., a Rhode Island corporation with its principal officesin New York City, operates approximately 14 plants located through-out the New England States.This proceeding is concerned solelywith the plant in Franklin, New Hampshire, where the Employer isengaged in stitching and trimming women's nightgowns. The Frank-lin plant operates as a feeder plant to the Employer's Manchester,New Hampshire, plant, receiving the fabrics and threads used in itsoperationsfrom the Manchester plant and reshipping the garmentswhich it processes to the Manchester plant, where they are made into73 N. L.R. B., No. 40.227 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinished products.During the period from September 1946, the timeoperations commenced at the Franklift plant, to February 24, 1947,the Franklin plant received for processing fabrics worth more than$5,000.The garments, after processing and shipment to the Man-chester plant, are mingled with other garments of the Employer, asubstantial portion of which is shipped to points outside the State ofNew Hampshire.The Employer admits.and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner, International Ladies' Garment Workers' Union,herein called the AFL, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.The Petitioner, Amalgamated Clothing Workers of America,hereincalled the CIO, is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the AFL or the CIO as theexclusive bargaining representative of employees of the Employeruntil one of these unions has been certified by the Board in an appro-priate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of the par-ties, that all production and maintenance employees of the Employer'sFranklin, New Hampshire, plant, including instructors1and the first-shift watchman,2 but excluding office and clerical employees, second-and third-shift watchmen, executives, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.1 Instructors do not possess supervisory authority within themeaning of the Board'scustomaiy definition2The parties agree to include the first, or day-shift watchman in the unit,inasmuch asthis employee's working time is chiefly devoted to the performance of plant janitorial work,whereas the watchmen on the second and third shifts perform plant-protection workexclusively. TEXTRON, INC.229DIRECTION, OF ELECTION 3As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Textron, Inc., Franklin, NewHampshire, 'n election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Ladies' Garment Workers' Union, AFL, or by Amal-gamated Clothing Workers of America, C. I. O., for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.8Any participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.